Order entered April 27, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01221-CR

                       TRAVONTE MARTIN, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 292nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. F18-16957-V

                                   ORDER

     Before the Court is appellant’s April 23, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief due on or

before May 26, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE